                       Case 1:21-cv-00532-SAG Document 83-7 Filed 07/26/21 Page 1 of 1 Bryce Carrasco
Professional Experience:
Oppenheimer & Co. Inc.                                                                                              Baltimore, Maryland
Investment Banking Analyst                                                                                        July 2019 – May 2021
▪ Analyst in Oppenheimer's Rental Services Investment Banking coverage group which focuses primarily on sell-side M&A
    advisory and other strategic corporate transactions, working with associates and senior bankers on various mandates with
    significant responsibility
▪ Collaborate directly with senior bankers and management teams of companies to prepare client presentations, develop optimal
    positioning strategy and craft core investment themes to create high quality and compelling marketing materials
▪ Actively monitor sector trends including public market valuations, M&A activity and financing environment for the Rental
    Services industry; also prepare daily equity and debt capital markets trading levels for relevant companies to the internal group
Selected Transaction Experience:
▪ Vanguard Modular Buildings’ $62 million sale to Black Diamond Group (TSX: BDI)                                Closed: November 2020
    ― Primary analyst on deal team for exclusive sell-side M&A advisory mandate, assisted in developing high impact marketing
        materials and crafting central positioning themes to generate highly competitive sale process across diverse buyer groups
    ― Process received significant interest from a wide range of buyer types; compelling marketing materials drove competitive
        tension during the comprehensive outreach effort (11 bids received during challenging COVID-19 market)
    ― Responsible for performing critical buyer diligence in negotiating phase to evaluate relative attractiveness of various offers;
        performed analysis of prevailing BDI proposal which included a combination of cash, preferred stock and common stock
▪ Project Ranger: Active Mandate for M&A Sale and Debt Financing (Lead Arranger)
    ― Primary analyst for multi-pronged strategic advisory mandate involving (i) a carve-out sale transaction for Client’s Workforce
        Housing segment and (ii) a debt financing transaction of Client’s standalone Modular Space business segment (expected credit
        facility size of ~$125 – $150 million); transactions anticipated to close in FY 2021
    ― Responsible for preparing two distinct marketing documents for both of the contemplated transactions, collaborating with
        management team and senior bankers to craft positioning themes and investment highlights for targeted outreach effort
Harris Williams & Co.                                                                                          Boston, Massachusetts
Investment Banking Summer Analyst                                                                           June 2018 – August 2018
▪ Completed 10-week summer analyst program in Technology coverage group; worked on multiple live transactions and gained
    meaningful sell-side M&A transaction exposure at multiple stages of the transaction process lifecycle
▪ Worked on three separate transactions which were all in distinct phases of the process, including pre-marketing phase,
    management meetings and site visits and buyer negotiations as well as various pitches for potential mandates
Selected Transaction Experience:
▪ IQMS (Manufacturing-Focused SaaS Company) $425 million sale to Dassault Systèmes SE                            Closed: January 2019
    ― Worked on transaction throughout entire 10-week program which involved preparing “early look” marketing materials used to
        facilitate select strategic buyer meetings and subsequently helped analysts prepare comprehensive management presentation as
        process was accelerated due to strong interest level from strategic buyers
    ― Participated in virtual early look meetings with targeted buyer universe including Dassault Systèmes SE, Rockwell
        Automation, Schneider Electric and Siemens; the transaction closed after 10-week program with Dassault as buyer
The Capital Funding Group (CFG)                                                                                      Baltimore, Maryland
Summer Analyst, Real Estate Private Equity                                                                      May 2017 – August 2017
▪ Worked directly with CFO in preparing consolidated financial statements for $70+ million portfolio of senior housing facilities
    across the U.S. and gained meaningful exposure to complex real estate private equity transactions completed by CFG
▪ CFG invests in senior housing facilities, utilizing a strategy focused on opportunistic investments in underperforming or distressed
    properties at significant discounts to replacement cost and stabilized value, seeking to monetizing investments within 3-5 years
    after stabilizing facility-level cash flows–with potential for capital appreciation–to achieve leveraged IRRs in excess of 30%
Education
Loyola University Maryland                                                                                        Baltimore, Maryland
Bachelor of Business Administration in Finance                                                                   Graduated: May 2019
Division I Student Athlete – Member of Men’s Lacrosse Team (Four Years)
Published Investment Opinions (Seeking Alpha):
▪ Micron: Compelling Opportunity with Wide Margin of Safety (October 2018).
▪ Daseke: Out of Favor, Underfollowed, and Materially Undervalued (November 2018).
Additional Information
Skills: Microsoft Excel, Word and PowerPoint; business writing; geographic information systems; SQL.
Interests: Stoic philosophy, financial markets, history, oil and gas, modern energy systems, value investing, law and computers.
Volunteer Experience: Special Olympics, Harlem Lacrosse Foundation, Winter Relief Homeless Program.
                                                                      ---
                                                       bocarrasco47@outlook.com.
